The opinion of the court was delivered by
Ross, J.
It is well settled that a town can be held liable to third persons for the support of its paupers, only by contract. It is conceded that from March to June, 1874, the defendant was liable to the plaintiff for supporting her daughter Arabella, by reason of a contract entered into between the plaintiff and the overseer of the poor of the town. It is contended that the over*3seer of the poor terminated that contract in June, 1874. In March, the overseer of the poor being unable to agree with the plaintiff on the price to be paid her for the support of the daughter, told the plaintiff that he should remove her from the plaintiff’s house, but would pay the plaintiff for keeping her until he should take her away. He went to the plaintiff’s house in June, intending to take the daughter away with him. The plaintiff made no objection, and did nothing that prevented the overseer from removing the daughter from the plaintiff’s house. They had some words about the daughter’s clothing, whereupon the overseer left, telling the plaintiff he never should come after Arabella again. He did not notify the plaintiff that he would no longer pay for the daughter’s support. He had before agreed to pay for such support until he should remove the daughter from the plaintiff’s house. When he left the plaintiff’s house in June, he, in substance, informed her that he should not remove the daughter at all. This left his promise made in March, to pay for such support until he did remove the daughter, in force, and binding upon him and the defendant town. ' These facts, found by the auditors, render the town liable to the plaintiff for the support of the pauper, Arabella, from March, 1874, to January, 1875, by reason of an express contract made with her by the overseer of the poor.
Judgment affirmed.